Citation Nr: 0123605	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1943 to 
January 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the Wilmington, Delaware 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's request to reopen his claim 
for entitlement to service connection for bilateral hearing 
loss.

In February 1989, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  This was the 
last final decision regarding such issue.  38 U.S.C.A. § 7105 
(West 1991).  The veteran's claim was initially before the 
Board in October 1999, at which time it was remanded for 
additional development.

The veteran was afforded a hearing before a traveling member 
of the Board in July 1999.  The Board member who conducted 
such hearing is no longer working at the Board.  In September 
2000, a letter was written to the veteran, informing him that 
he had the right to an additional hearing before another 
Board member.  The letter stated that if no response was 
received from the veteran within 30 days from the  date of 
the letter, it would be assumed that the veteran did not want 
an additional hearing.  No response was received from the 
veteran.

By a Board decision dated December 2000, the veteran's claim 
was reopened and remanded for the purpose of obtaining 
additional medical evidence.  This case has been returned to 
the Board for appellate review. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The record indicates that in January 1987, the RO attempted 
to obtain the veteran's service medical records.  However, 
the National Personnel Records Center (NPRC) wrote that there 
were no medical records on file due to fire related service.  
The veteran's separation documentation indicates that he was 
a military policeman and served with a military police 
company in the Aleutian Islands and in the Netherlands West 
Indies.  

At his Board hearing in July 1999, the veteran testified that 
he was initially turned down for service on two occasions due 
to hearing loss in his left ear, and then was accepted for 
limited service.  The veteran asserted that his hearing got 
worse in service, and that he went on sick call.  He 
testified that during basic training he went through an 
infiltration course and the rifle range.  He stated that he 
went to the VA in the 1980s and was given hearing aids.  He 
indicated that between 1946 and the 1980s he did not seek 
treatment for his hearing.  The veteran's wife testified that 
she knew the veteran before he went into service.  She 
testified that they were married in 1941 and he had a hearing 
problem with his left ear.  

In October 1997 and July 1998 the veteran submitted 
information of his asserted treatment for his hearing.  In 
October 1998, the NPRC reported a negative search for surgeon 
general office records, and that in order to search alternate 
records source, a more approximate date of season (month or 
season) was needed as was the complete organization assigned 
to at the time of treatment.

The Board's December 2000 remand instructed the RO to contact 
the veteran so he could provide the month or season in which 
he received treatment during service, as well as the complete 
organization to which he was assigned when he received 
treatment.  The RO mailed a letter to the veteran which was 
dated December 2000 requesting the information and noting 
that the information should be provided as soon as possible, 
preferably within 60 days.  The veteran did not respond to 
the request and the RO returned the case to the Board for 
appellate review.

At the time of the time of the December 2000 remand, the 
Board did not request an examination since the claim was not 
well grounded.  The record shows that the veteran's last VA 
examination was in November 1986 and the examiner did not 
provide an etiological relationship between the veteran's 
hearing loss and active duty service.  Nor did the examiner 
provide an opinion concerning aggravation of a pre-existing 
left ear hearing disability.  Therefore, as this case will be 
decided upon the merits, it must be remanded for a VA 
examination.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the Veterans Claims Assistance Act of 2000, (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged. 38 U.S.C.A. § 5103A (West Supp. 2001); see also 
implementing regulations at 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§  3.102, 
3.156(a), 3.159), 3.326(a)). This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  

2.  The RO should provide the veteran 
with another opportunity to provide the 
information necessary to allow the NPRC 
to make a further search for treatment 
records.  If the veteran provides 
adequate information, the RO must contact 
the NPRC and request a further search.

3.  The veteran should be scheduled for 
VA audiological examination to ascertain 
the nature and etiology of the veteran's 
bilateral hearing loss.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  After reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least 
likely as not that any such hearing loss 
is related to an incident during the 
veteran's military service.  In addition, 
the examiner is requested to offer an 
opinion as to whether the veteran's pre-
existing left ear hearing loss was 
aggravated during service.  In rendering 
such an opinion, the examiner must 
specifically address each of the 
following items:

a) Did the veteran have a hearing 
disability before he began active 
service, and, if so, did the disability 
increase in severity during service?

(b) If a pre-existing hearing disability 
increased during service, was the 
increase beyond the natural progress of 
the disease?

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), and implementing regulations at 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a),  3.159 and 3.326(a)) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
38 U.S.C.A. §§ 5103, 5104(a) (West Supp. 
2001) are fully complied with and 
satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  After the completion of the above, 
the RO should review the expanded record 
and determine whether the veteran's claim 
can be granted.  If the claim remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant is hereby informed that he should assist the 
RO, to the extent possible, in the development of his claim, 
and that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




